PER CURIAM.
Sims appeals his conviction of robbery, which conviction is affirmed based on our opinion in the related case of Engram v. State of Florida, 405 So.2d 428 (Fla. 1st DCA 198Í.) However, this case is remanded with directions to correct the Uniform Commitment to Custody Order to reflect the 346 days of jail time credit already served, and this mandate will be withheld pending final disposition of the petition for review, if any, filed in Engram. The judgment and sentence as modified herein are AFFIRMED.
McCORD and SHIVERS, JJ., and MASON, ERNEST E., (Retired) Associate Judge, concur.